DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12th, 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Korean Application KR10-2019-0135604 filed on October 29th, 2019).

Response to Arguments
Applicant amended claims 16 – 33, and 35 – 36 beyond formalities and 112 Rejections.  Withdrawn claims are included in the status.
The pending claims are 16, 19 – 22, 25, 28 – 31, and 34 – 36 [Page 12 lines 1 – 8].

Applicant notes the Examiner’s IDS consideration [Page 12 lines 9 – 11].
Applicant amended the Claims and made arguments to address Examiner’s Objections [Page 12 lines 12 – 21].  The Applicant contends the term “deep” is a term in the art and refers to Specification Paragraph 65, however the term “deep” in view of the definition cited does not provide a distinction from a “neural network” in which the design of a “neural network” would be obvious to make “deep” through selection of the number of layers, filters, and weights to use as would be readily recognized by one of 
The Examiner notes the Applicant did not specifically argue regarding the treatment / interpretation of the claimed “permission” feature.

Applicant amended the claims to address Examiner’s 112(b) Rejections [Page 13 lines 1 – 6].  The Examiner reconsiders the Rejections in view of the amended claims. The Examiner notes there are no arguments made against any of the 112b Rejections, thus may maintain Rejections in view of no persuasive arguments.  Further, in view of amendments made to claim 36, 112 issues with claim 35 are considered overcome in the sole interest to expedite prosecution as the terms have been afforded meanings / examples readily recognized by one of ordinary skill in the art to fairly give notice to the scope of the claims.
However, in view of the March 8th, 2021 interview held, 112(b) issues raised by the amended claims were addressed.

Applicant’s arguments, see Page 14 lines 25 – 33 and Page 15 line 4 – Page 17 line 5, filed January 10th, 2022, with respect to claims 16, 25, and 34 have been fully considered and are persuasive.  The 35 USC 103 Rejection of claims 16, 25, and 34 has been withdrawn.
Note: The Examiner does not include Figures or copied reference citations in the line counts provided.
First, the Applicant recites the references against the claims [Page 13 lines 7 – 18].
Second, the Applicant recites amended independent claim 16 and alleges the references do not teach features of the amended claim [Page 13 line 18 – Page 14 line 24].
Third, the Applicant contends Xu does not teach features of the amended claims [Page 14 line 25 – Page 15 line 3] featuring Figure 6 and Paragraphs 71 – 74 as specific citations showing Xu lacks features of the amended claims.
Fourth, the Applicant contends Wang Figure 5 as well as Paragraph 386 do not teach features of amended independent claim 16 [Page 15 line 4 – Page 17 line 1].  While Wang Figure 24 was not 
Fifth, the Applicant contends Minezawa specifically in Paragraphs 31 – 32 and 39 do not teach features of amended independent claim 16 [Page 17 line 1 – Page 18 line 1].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., explicitly signaling information in a bitstream [Page 15 lines 1 – 2 and Page 17 lines 6 – 7]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Sixth, the Applicant contends the combination of references do not render obvious amended independent claim 16 [Page 18 lines 1 – 3] and the other amended independent claims and the dependent claims are allowable for at least the reasons given for amended independent claim 1 [Page 18 lines 4 – 8].
Seventh, the Applicant separately argues for amended claim 36 [Page 18 line 9 – Page 19 line 8], but the argument is moot as the claim dependent on an independent claim which was persuasively argued for.

Election/Restrictions
Claims 17 – 18, 23 – 24, 26 – 27, and 32 – 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 21st, 2021.
Applicant's election with traverse of Species XI [Page 1 lines 9 – 11] in the reply filed on June 21st, 2021 is acknowledged.
The traversal is on the ground(s) that the Applicant contends Figures 14 – 30 constitute a single grouping / embodiment of the invention [Page 1 line 12– Page 2 line 13].
in the Applicant’s own description, every single figure is labelled as “according to an embodiment”, but not necessarily the same embodiment or even the same feature of the invention.  In view of such a multi-faceted invention drawn to disparate classifications (see the various CPC symbols given for each species in which the separate and disparate classifications justify the election requirement), the search burden has been demonstrated and contrary to Applicant’s assertions (e.g. see CPC symbols given), the Figures are not towards a single embodiment, but multiple examples and embodiments within each step of a codec thus making the election requirement / restriction proper (and beyond a reasonable number of embodiments as each step / feature is shown to have multiple examples / embodiments).  Further, the Examiner disagreements with the assignments of the claims being within the elected Figures and considers claims 17 – 18, 23 – 24, 26 – 27, and 32 – 33 as not being in the Species elected and thus withdrawn from consideration [Page 2 lines 11 – 13].  Applicant concludes arguments regarding the election requirement [Page 2 lines 14 – 17].
The requirement is still deemed proper and is therefore made FINAL.

Claims 16, 19 – 22, 25, 28 – 31, and 34 – 36 are allowable. Claims 17 – 18, 23 – 24, 26 – 27, and 32 – 33 are previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I – VII and X – XI, as set forth in the Office action mailed on April 21, 2021, is hereby withdrawn and claims 17 – 18, 23 – 24, 26 – 27, and 32 – 33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 25th, 2021 were filed before the mailing date of the Final Rejection (mailed November 12th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on November 4th, 2020 and February 18th, 2021 were filed before the mailing date of the First Action on the Merits (mailed July 20th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on March 9th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any Patent granted on US Application Numbers 17/091889 and 17/082442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record on March 11th, 2022 (see attached Interview Summary).
Note: Only amended claims are shown as all other were previously presented.

Regarding claim 16) 
16.	(currently amended):  An image encoding method comprising:
obtaining deep neural network (DNN) setting information of a first DNN;
generating DNN update information that is obtained by inputting a training image to the first DNN and performing artificial intelligence (AI) down-scaling on the training image by the first DNN, wherein the DNN update information includes information which indicates whether one or more pieces of DNN setting information of the first DNN or a second DNN corresponding to the first DNN, which are determined to be used for previous AI down-scaling or previous AI up-scaling, are updated;
updating the DNN setting information of the first DNN based on the DNN update information indicating that one or more pieces of the DNN setting information are updated;
obtaining a first image by performing the AI down-scaling on an original image using the updated first DNN; and
generating and transmitting a bitstream including image data of the first image and AI data, the AI data including at least one from among the DNN update information and information corresponding to one or more pieces of the DNN setting information of the updated first DNN,
wherein the one or more pieces of DNN setting information of the first DNN, which are determined to be used for previous AI down-scaling, are determined as the DNN setting information of the 

Regarding claim 25) 
25.	(currently amended):  An image encoding apparatus comprising:
a processor configured to:
obtain deep neural network (DNN) setting information of a first DNN;
generate DNN update information that is obtained by inputting a training image to the first DNN and performing artificial intelligence (AI) down-scaling on the training image by the first DNN, wherein the DNN update information which indicates whether one of more pieces of DNN setting information of the first DNN or a second DNN corresponding to a second DNN, which are determined to be used for previous AI up-scaling or previous AI up-scaling, are updated
updating the DNN setting information of the first DNN based on the DNN update information indicating that one or more pieces of DNN setting information are updated;
obtain a first image by performing the AI down-scaling on an original image using the updated first DNN; and
generate and transmit a bitstream including image data of the first image and AI data, the AI data including at least one from among the DNN update information and information corresponding to one or more pieces of the DNN setting information [[pf]] of the updated first DNN,
wherein the one or more pieces of DNN setting information of the first DNN, which are determined to be used for previous AI down-scaling, are determined as the DNN setting information of the first DNN, based on the DNN update information indicating that one or more pieces of the DNN setting information are not updated.

Regarding claim 34)
34.	(currently amended):  A non-transitory computer-readable recording medium having recorded thereon a computer program that performs the method of claim 16.

REASONS FOR ALLOWANCE
Claims 16 – 36 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 25 is the representative claim.  Claim 25 recites a novel approach to signaling information to update DNNs in the down-scaling / up-scaling process in encoding in which the up-scaling DNN is sending the information to the down-scaling DNN to update or not (not all parameters are updated) using training images and actual inputs / outputs to modify the performance of the DNNs.  While DNNs would be known to update themselves, the feedback configuration claimed is not readily rendered obvious or the use of multiple DNNs with selective feedback / settings updates in the down-sampling / up-sampling video processing application are not obvious at the time of the invention.
Regarding claims 16 and 34, the claims are the method steps performed by the claimed apparatus and the program on a non-transitory storage medium implementing the method steps / steps of the apparatus of claim 25 and thus are similarly Allowable.
Regarding claims 17 – 24, 26 – 33, and 35 – 36, the dependent claims depend on allowed independent claims and thus are similarly Allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Karras, et al (US PG PUB 2021/0049468 A1 referred to as “Karras” throughout) teaches in Fig. 6C reference character 655 signaling NN information for the networks in Figure 2 (subfigure included) to process images with NN / DNNs.  Kim, et al. (US PG PUB 2020/0221242 A1 referred to as “Kim 42” throughout) teaches in Figure 7 and Paragraphs 53 and 217 signaling NN / DNN information for the updates to parameters (e.g. weights and biases).  Nam, et al. (US PG PUB 2020/0211172 A1 referred to as “Nam” throughout) in Figure 7 and Paragraphs 209 – 223 teach the use of NNs with resolution determination for coding and setting parameters.  Chakravarty, et al. (US PG PUB 2020/0097724 A1 referred to as “Chak” throughout) in Figures 9 – 10 and Paragraphs 94 – 100 rending obvious signaling to update weights without re-training the NN / DNN for image processing / object tracking in images.  Cricri, et al. (US PG PUB 2019/0311259 A1 referred to as “Cricri” throughout) teaching in Paragraphs 57 – 65 NN / DNN updates only when necessary in codec applications.
Related cases which were cited for ODP Considerations previously: Lee, et al. (US PG PUB 2021/0176490 A1 referred to as “Lee” throughout); Kim, et al. (US PG PUB 2020/0126262 A1 referred to as “Kim” throughout); Lee, et al. (US PG PUB 2021/0125380 A1 referred to as “Lee 80” throughout).

th, 2021]; Xu, et al. (US PG PUB 2020/0145692 A1 referred to as “Xu” throughout in which citations will come from the US PG PUB in lieu of WO2019/001108A1 in which the US PG PUB serves as the translation of the PCT Publication); Aytekin, et al. (US PG PUB 2020/0311551 A1 referred to as “Aytekin” throughout); and Mabey, et al. (US PG PUB 2005/0018768 A1 referred to as “Mabey” throughout).

References found in updated search include: Han, et al. (US PG PUB 2021/0409789 A1 referred to as “Han” throughout) in which Figures 1, 5, and 7 show DNNs used for training encoding parts, but the feedback / arrangement of the DNNs is not rendered obvious.  He, et al. (US Patent #11,170,470 B2 referred to as “He” throughout) in Figures 4, 6, and 8 teach DNNs for down / up scaling, but using only feedforward feedback and lacks teachings of setting information / feedback in the manner claimed in the present invention.  Wang, et al. (US PG PUB 2021/0166350 A1 referred to as “Wang 50” throughout) teaches in Figure 2 and Paragraphs 36 – 43 similar down / up-scaling approaches with DNNs / NNs, but lacks the feedback structure claimed in the present invention.  Angelova, et al. (US Patent #10,929,996 B2 referred to as “Angelova” throughout) in Figures 2 – 3 teaches DNNs processing down-sampled images but for depth map generation and lacks feedback to determine best scaling to use in the encoding process.  Liao, et al. (US PG PUB 2017/0337682 A1 referred to as “Liao” throughout) teaches in Figures 5 and 7 the up-scaling and downscaling with updates, but lacks the feedback structure as claimed and the updating information as claimed where Figures 12, 14, and 17 were also relevant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487